Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 28, 2018

The Court of Appeals hereby passes the following order:

A18A1200. TIMOTHY C. ADAMSON v. BRADFORD E. MEEHAN.

      Timothy Adamson filed this direct appeal from a trial court order denying his
OCGA § 9-11-60 (d) motion to set aside a 2005 judgment. We lack jurisdiction.
      “[T]he denial of a motion to set aside a final judgment under OCGA § 9-11-60
is not directly appealable and instead requires the filing of an application for
discretionary appeal under OCGA § 5-6-35 (b).” Jim Ellis Atlanta v. Adamson, 283
Ga. App. 116, 116 (640 SE2d 688) (2006); see OCGA § 5-6-35 (a) (8). Adamson’s
failure to follow the required appellate procedure deprives us of jurisdiction over this
appeal, which is hereby DISMISSED.




                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/28/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.